Appeal from a judgment of the Supreme Court, Erie County (Joseph D. Mintz, J), entered June 2, 2006 in a medical malpractice and wrongful death action. The judgment, upon a jury verdict, dismissed the complaint against defendant George Kotlewski, M.D.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Miller v Galler ([appeal No. 2] 45 AD3d 1325 [2007]). Present—Scudder, P.J., Gorski, Lunn, Peradotto and Green, JJ.